DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and response received December 29, 2020.  Claim 1 was cancelled.  Claims 2, 4, 5, 9, and 13 were amended.  Claims 2-23 are pending.
The previous rejection of claims 9 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention is withdrawn due to the amendment received December 29, 2020.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2015/099486) is withdrawn due to the cancellation of claim 1.
The rejection of claims 2-6, 8, and 10-21 under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2015/099486) in view of Mizuki et al. (US 2008/0124572 A1) is withdrawn due to the amendment and remarks received December 29, 2020.  Applicant describes in the remarks unexpectedly improved results of lifetime and efficiency in light emitting devices when host materials of instant formula 1 and 2 are used in combination as claimed in independent claim 2 in comparison to use of only one of the host materials in a device (see 12/29/2020 remarks pages 32-33).
The rejection of claims 2-23 under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2015/099486) in view of Kim et al. (US 2012/0217492 A1) is withdrawn due to the 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In part 1) of claim 2, it is suggested that the phrase “and a C6-C60 aromatic ring; and a C1-C50 alkyl group” be changed to “a C6-C60 aromatic ring, and a C1-C50 alkyl” for more clarity with respect to the Markush group listing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [Note that dependent claims are included in the rejection based upon their dependence upon claim 2.]
2 and Ar3 groups; however, as now amended, groups Ar2 and Ar3 are defined in 1) of claim 2 as only including “aryl”, “fluorenyl”, “heterocyclic”, “fused ring group”, “aromatic ring”, and “alkyl” group.   Accordingly, the limitation set forth in 8) is not understood, because the limitations contain groups not specifically recited as an Ar2 or Ar3 in the earlier 1) definition.  Clarification and/or correction are required.

Allowable Subject Matter
The claims are considered to comprise allowable subject matter with respect to prior art, but remain rejected on other grounds as described above in this office action.
The closest prior art is considered to be Kang et al. (WO 2015/099486), which was discussed in the September 29, 2020 office action.  While Kang et al. teaches host material the same as instant formula 2, Kang et al. does not teach using the host material with a second host material of instant formula 1.  In the remarks received December 29, 2020, applicant describes unexpectedly improved results of lifetime and efficiency in light emitting devices when host materials of instant formula 1 and 2 are used in combination as claimed in independent claim 2 in comparison to use of only one of the host materials in a device (see 12/29/2020 remarks pages 32-33).




Response to Arguments
Applicant’s arguments filed December 29, 2020, with respect to the previous rejections of claims 2-23 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the claim amendment received December 29, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786